 

EXHIBIT 10.4



 

SECURITY AND GUARANTY AGREEMENT (TEXAS)

 

This Security and Guaranty Agreement (this “Agreement” or “Guaranty”) is made as
of the 22nd day of July, 2013, by Crossroads Systems (Texas), Inc., a Texas
corporation with an address at 11000 North Mo-Pac Expressway, Austin Texas 78759
(“Debtor”), in favor of Fortress Credit Co LLC, a Delaware limited liability
company having an office located at 1345 Avenue of the Americas, 46th Floor, New
York, NY 10105 (together with its successors and assigns, “Secured Party”).

 

WITNESSETH:

 

WHEREAS, Secured Party has agreed to make available to Crossroads Systems, Inc.
(“Borrower”) a credit facility in the maximum principal amount of $10,000,000.00
(the “Loan”) to be evidenced by one or more term or promissory notes
(collectively, the “Note”) of even date herewith and secured by, among other
things, that certain guaranty of payment and grant of security interests from
Debtor to Secured Party as contained herein, which Loan is to be advanced
subject to the terms and conditions of a certain Credit Agreement (the “Credit
Agreement”) of even date herewith; and

 

WHEREAS, in order to induce Secured Party to make the Loan, Debtor hereby agrees
to grant to Secured Party a continuing security interest in the Collateral (as
hereinafter defined) to secure the Obligations and to guaranty unconditionally
the full and timely payment and performance of the Obligations (as hereinafter
defined).

 

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Debtor and Secured Party, intending to be legally
bound, hereby agree as follows:

 

1.SECURITY INTEREST.

 

To secure the Obligations, Debtor hereby grants to Secured Party a continuing
security interest in and to all personal property, OF ANY KIND OR NATURE,
WHEREVER LOCATED now owned or hereafter acquired by Debtor, including, without
limitation, all of Debtor’s interest in and to any of the following
(collectively, the “Collateral”)

 

A.Accounts;

 

B.Inventory;

 

C.Chattel Paper;

 

D.Commercial Tort Claims;

 

E.Deposit Accounts;

 

F.Securities Accounts;

 

G.Documents;

 

 

 

 

H.Goods;

  

I.Instruments;

  

J.Investment Property;

  

K.Letter-of-Credit Rights;

  

L.Letters of Credit;

  

M.General Intangibles;

  

N.Equipment;

 

O.          Proceeds, Supporting Obligations and products of any and all of the
foregoing to the extent not otherwise included; and

 

P.          The Commercial Tort Claims identified on Exhibit C attached hereto
or hereafter identified pursuant to Section 5.V.

 

Notwithstanding the foregoing, in no event shall Collateral include any Excluded
Collateral.

 

2.DEFINITIONS.

 

A.         As used in this Agreement, the following terms shall have the
following meanings:

 

“Agreement” is defined in the preamble.

 

“Borrower” is defined in the recitals.

 

“Business Day” is as defined in the Credit Agreement.

 

“Collateral” is defined in Section 1.

 

“Commercial Tort Claims” shall have the meaning provided in the Local UCC except
it shall refer only to such claims in excess of Ten Thousand Dollars ($10,000)
that have been asserted in judicial proceedings.

 

“Credit Agreement” is defined in the recitals.

 

“Debtor” is defined in the preamble.

 

“Disclosure Schedule” means the Disclosure Schedule attached as Exhibit E to
this Agreement.

 

“Event of Default” means any Event of Default under and as defined in the Credit
Agreement.

 

- 2 -

 

 

“Excluded Collateral” shall mean any contract, agreement or Instrument that by
its terms would be violated, breached or terminated by an assignment as
Collateral hereunder (other than to the extent that such terms prohibiting such
assignment in any contract, agreement or Instrument would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Local UCC
or any successor provision or provisions).

 

“Financing Statements” is defined in Section 4.J.

 

“Guaranty” has the meaning as set forth in the preamble.

 

“Hedge Transactions” means any rate swap transactions, basis swaps, forward rate
transactions, commodity swaps, commodity options, equity or equity index swaps,
equity or equity index options, bond options, interest rate options, foreign
exchange transactions, floor transactions, collar transactions, forward
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, and other hedging contracts and transactions.

 

“Indemnified Party” is defined in Section 8.A.

 

“Investment Collateral” is defined in Section 4.Q.

 

“Liens” is defined in the Credit Agreement.

 

“Loan” is defined in the recitals.

 

“Loan Documents” is as defined in the Credit Agreement.

 

“Local UCC” means the Uniform Commercial Code as in effect in the State of Texas
on the date hereof and as amended hereafter.

 

“Note” is defined in the recitals.

 

“Obligations” means all obligations of Borrower to Lender under the Loan
Documents.

 

“Person” is defined in Section 5.D.

 

“Permitted Liens” is defined in the Credit Agreement; provided, however, that
references to “Borrower” in such Credit Agreement definition shall, for purposes
of this Agreement, be references to Debtor.

 

“Secured Party” is defined in the preamble.

 

“Undersigned’s Rights” is defined in Section 3.D.

 

“Uniform Commercial Code” means with respect to any jurisdiction, the Uniform
Commercial Code as from time to time in effect in such jurisdiction.

 

B.            The categories and classes of Collateral listed in Sections 1.A
through 1.O shall have the meanings as set forth in the Local UCC.

 

- 3 -

 

 

C.            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, restated, or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth herein);
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns; (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; (d) all
references herein to Sections, Exhibits and Schedules shall be construed to
refer to Sections of, and Exhibits and Schedules to this Agreement; and (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

3.           GUARANTY OF OBLIGATIONS. Debtor unconditionally guarantees to
Secured Party (a) the Obligations; and (b) payment in full of any and all
reasonable expenses that may be paid or incurred by Secured Party in the
collection of all or any portion of Debtor’s obligations hereunder or the
exercise or enforcement of any one or more of the other rights, powers,
privileges, remedies and interests of Secured Party under the Loan Documents or
hereunder, irrespective of the manner or success of any such collection,
exercise or enforcement, and whether or not such reasonable expenses constitute
part of Borrower’s obligations.

 

To further assure the foregoing guaranty, Debtor warrants and agrees that:

 

A.             Debtor’s guaranty contained in this Agreement is an absolute,
unconditional, present and continuing guaranty of payment and performance and
not of collection and is in no way conditioned or contingent upon any attempt to
enforce Secured Party’s rights against Borrower or to collect from Borrower or
upon any other condition or contingency; accordingly, Secured Party shall have
the right to proceed against Debtor immediately upon any Event of Default
without taking any prior action or proceeding to enforce the Loan Documents or
any one of them or for the liquidation or foreclosure of any security Secured
Party may at any time hold pursuant thereto. Debtor hereby waives and releases
any claim (within the meaning of 11 U.S.C. § 101) which Debtor may have against
Borrower arising from a payment made by Debtor under this Guaranty and agrees
not to assert or take advantage of any subrogation rights of Debtor or any right
of Debtor to proceed against Borrower for reimbursement. It is expressly
understood that the waivers and agreements of Debtor constitute additional and
cumulative benefits given to Secured Party for its security and as an inducement
for its extension of credit to Borrower.

 

- 4 -

 

 

B.            Debtor’s liability hereunder shall in no way be limited or
impaired by, and Debtor hereby consents to and agrees to be bound by, any
amendment or modification of the provisions of any of the Loan Documents or any
other instrument made to or with Secured Party by Borrower or Debtor, or any
person who succeeds Borrower as owner of all or part of the Collateral (as
defined in the Credit Agreement) prior to enforcement of any of Secured Party’s
rights and remedies with respect to the Collateral or exercise of any power of
sale contained therein. In addition, Debtor’s liability hereunder shall in no
way be limited or impaired by (i) any extensions of time for performance
required by any of said documents; (ii) any sale, assignment or secured party
sale or foreclosure of the Note or Security Agreement or any sale or transfer of
all or part of the Collateral; (iii) any exculpatory provision in any of said
instruments limiting Secured Party’s recourse to the Collateral or to any other
security, or limiting Secured Party’s rights to a deficiency judgment against
Borrower; (iv) the release of Borrower or any other person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of said instruments by operation of law or otherwise; (v) the release or
substitution in whole or in part of any security for the Loan; (vi) Secured
Party’s failure to file any UCC financing statements (or Secured Party’s
improper recording or filing of any thereof) or to otherwise perfect, protect,
secure or insure any security interest or lien given as security for the Loan;
(vii) the invalidity, irregularity or unenforceability, in whole or in part, of
any of the Loan Documents (including this Guaranty) or any other instrument or
agreement executed or delivered to Secured Party in connection with the Loan,
except to the extent that there is a final adjudication by a court of competent
jurisdiction of a valid defense to Borrower’s obligations under the Loan
Documents to payment of the debt thereunder; (viii) any amendment of any Loan
Document; (ix) the inaccuracy of any of the representations and warranties made
by Borrower in any of the Loan Documents or any disbursement certificates or
requests for disbursements made under the Credit Agreement; or (x) any other
action or circumstance whatsoever which constitutes, or might be construed to
constitute, a legal or equitable discharge or defense (except full payment and
satisfaction) of Borrower for its obligations under any of the Loan Documents or
of Debtor under this Guaranty; and, in any such case, whether with or without
notice to Debtor and with or without consideration.

 

C.            Debtor will cause Borrower to maintain and preserve the
enforceability of the Loan Documents as the same may be modified and will not
suffer Borrower to take or to fail to take actions of any kind, the taking of
which or the failure to take which might be the basis for a claim that Debtor
has a defense to Debtor’s obligations hereunder.

 

D.            Debtor (i) waives any right or claim of right to cause a
marshalling of Borrower’s or Debtor’s assets or to cause Secured Party to
proceed against any of the security for the Loan or for the obligations
guaranteed hereby before proceeding against Debtor; (ii) agrees that any
payments required to be made by Debtor hereunder shall become due on demand in
accordance with the terms of this section and without presentment to Borrower,
demand for payment or protest, or notice of non-payment or protest; and (iii)
except as hereinafter provided, expressly waives and relinquishes all rights and
remedies accorded by applicable law to debtors. Without limiting the generality
of the foregoing, Debtor hereby waives all rights (x) to participate in any
claim or remedy Secured Party may now or hereafter have against Borrower or in
any Collateral that Secured Party has or hereafter may acquire for the
obligations guaranteed hereby; and (y) except as provided below, to
contribution, indemnification, set-off, exoneration or reimbursement, whether
from Borrower, any Debtor, or any other person now or hereafter primarily or
secondarily liable for any of Borrower’s obligations to Secured Party, and
whether arising by contract or operation of law or otherwise by reason of
Debtor’s execution, delivery or performance of this Guaranty. Debtor does not
waive and hereby retains all rights of subrogation, contribution,
indemnification, set-off or reimbursement against Borrower or any other Debtor
that Debtor may have (the “Undersigned’s Rights”); provided, however, that (i)
this Guaranty shall neither be contingent upon the existence of the
Undersigned’s Rights nor subject to any claims or defenses whatsoever which may
be asserted in connection with the enforcement or attempted enforcement of the
Undersigned’s Rights including, without limitation, any claim that the
Undersigned’s Rights were abrogated by any of Secured Party’ acts; and (ii)
until the Loan shall have been paid in full, Debtor hereby postpones and
subordinates (A) the exercise of any and all of the Undersigned’s Rights to
Secured Party’s rights against Debtor under this Guaranty or against Borrower
under any of the Loan Documents, and (B) any of the Undersigned’s Rights to any
Collateral securing the Loan.

 

- 5 -

 

 

E.             This Guaranty shall continue to be effective, or be reinstated
automatically, as the case may be, if at any time payment, in whole or in part,
of any of the obligations guaranteed hereby is rescinded or otherwise must be
restored or returned by Secured Party (whether as a preference, fraudulent
conveyance or otherwise) upon or in connection with the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Borrower, Debtor or any other
person, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, Borrower, Debtor or any other
person or for a substantial part of Borrower’s, Debtor’s or any of such other
person’s property, as the case may be, or otherwise, all as though such payment
had not been made. Debtor further agrees that in the event any such payment is
rescinded or must be restored or returned, all costs and reasonable expenses
(including, without limitation, reasonable legal fees and expenses) incurred by
or on behalf of Secured Party in defending or enforcing such continuance or
reinstatement, as the case may be, shall constitute costs of enforcement, the
payment of which is guaranteed by Debtor pursuant to this Guaranty.

 

F.            Debtor acknowledges and agrees that Secured Party’s rights (and
Debtor’s obligations) under this Guaranty shall be in addition to all of Secured
Party’s rights (and all of Debtor’s obligations) under any indemnity agreement
executed and delivered to Secured Party by Borrower or Debtor in connection with
the Loan, and payments by Debtor under this Guaranty shall not reduce any of
Debtor’s obligations and liabilities under any such indemnity agreement.

 

G.            Any other person liable upon or in respect of any obligation
hereby guaranteed may be released without affecting the liability of Debtor
hereunder. Any release of any Obligation for which the Debtor is liable under
this Agreement requires a written instrument bearing the signature of both
Secured Party and Debtor.

 

4.WARRANTIES AND COVENANTS.

 

Debtor warrants and agrees that:

 

A.            Upon any demand for such payment or performance in accordance with
Paragraph 4 of this Guaranty, Debtor will pay and perform all of the Obligations
according to their terms.

 

B.            All of the Collateral is and will at all times be owned by Debtor
free and clear of all tax liens and other liens and security interests, except
for (i) Permitted Liens or (ii) Liens expressly permitted by Secured Party in
writing.

 

C.            A material portion of the tangible Collateral shall be kept at the
principal place of Debtor set forth above or at the location set forth in
Exhibit B attached hereto. After the occurrence and during the continuance of an
Event of Default, no Collateral will be removed from such locations without
prior written consent of Secured Party.

 

- 6 -

 

 

D.             Debtor will cause the tangible Collateral to be insured at all
times against all hazards, including to fire, theft and risks covered by
extended coverage in such amounts, in such form and with such insurers as shall
be reasonable for companies engaged in Debtor’s business and reasonably
satisfactory to Secured Party from time to time. If any lapse in any such
insurance policy shall occur, the Debtor within five (5) days of such lapse
shall cause the cure of such lapse so as to result in no gap in coverage as
required by this paragraph. Each policy of Debtor for liability insurance shall
provide for all losses to be paid on behalf of Secured Party and Debtor as their
interests may appear, and each policy for property damage insurance shall
provide for all losses to be paid directly to Secured Party. Each such policy
shall, in addition, (i) name Debtor and Secured Party as insured parties
thereunder (without any representation or warranty by or obligation upon Secured
Party) as its interests may appear; (ii) contain the agreement by the insurer,
pursuant to a Secured Party’s loss payable endorsement, that any loss thereunder
shall be payable to Secured Party notwithstanding any action, inaction or breach
of representation or warranty by Debtor; and (iii) provide that at least thirty
(30) days’ prior written notice of cancellation or lapse shall be given to
Secured Party by the insurer. Debtor shall, if so requested by Secured Party,
deliver to Secured Party original or duplicate policies of such insurance.
Secured Party may act as attorney-in-fact for Debtor in making, adjusting or
settling any claims under any such insurance policies. Debtor hereby assigns to
Secured Party all of its right, title and interest to any insurance policies
insuring the Collateral, including all rights to receive the proceeds of
insurance, and directs all insurers to pay all such proceeds directly to Secured
Party and authorizes Secured Party to endorse Debtor’s name on any instrument of
payment.

 

E.            Debtor will keep the tangible Collateral in good condition and
repair, reasonable wear and tear excepted, and will immediately notify Secured
Party of any destruction of or any damage to any of the Collateral.

 

F.            Debtor will not sell any of the tangible Collateral except
Inventory to buyers in the ordinary course of business and as may be otherwise
permitted in the Credit Agreement.

 

G.            Debtor will advise Secured Party in writing of any changes in
Debtor’s state of organization, places of business or the opening of any new
place of business ten (10) days prior to the occurrence thereof or, if Debtor
shall have failed to deliver such writing timely, in any event not later than
the date of such change.

 

H.            Debtor will pay when due all taxes, license fees and assessments
relating to the Collateral in each case except for the same which are being
contested in good faith by appropriate action and as to which adequate reserves
have been established as required by GAAP.

 

- 7 -

 

 

I.              Subject to Section 2.2(b)(iii) of the Credit Agreement, Debtor
will be liable to Secured Party for (and shall pay within fifteen (15) days of
delivery by Secured Party of any demand or invoice for) any reasonable
expenditures by Secured Party in connection with the preparation, execution,
delivery, administration and enforcement of this Agreement and for the
maintenance and preservation of the Collateral, including, but not limited to,
taxes, recording fees, appraisal fees, certificate of title charges, recording
and filing fees (including Uniform Commercial Code financing statement fees,
taxes (including documentary stamps) and search fees), fees arising out of or
relating to the Patent Rights, the reasonable fees and disbursements of Secured
Party’s outside counsel, levies, insurance and repairs, and for the enforcement
of this Agreement and the Loan Documents, the repossession, holding, preparation
for sale, and the sale of the Collateral (including attorneys’ and accountants’
fees and expenses), and all such liabilities shall be included in the definition
of Obligations, shall be secured by the security interest granted herein, and
shall be payable upon demand.

 

J.             Debtor hereby authorizes the filing of financing statements
pursuant to the Uniform Commercial Code (“Financing Statements”), as enacted in
the states where such Financing Statements are required, or are deemed by
Secured Party as desirable, and any other documents required by Secured Party,
to perfect or maintain the security interest granted herein in the Collateral or
to effect the purposes of this Agreement. Debtor further authorizes the filing
of any statement or instrument with the United States Patent Office that Secured
Party determines to file arising out of or relating to any or all of the Patent
Rights. Debtor’s authorization does not constitute any consent or acknowledgment
by Secured Party that anything other than filing of Financing Statements in the
office of the Secretary of State in the state of Debtor’s formation is required
to perfect Secured Party’s security interest in the Patent Rights.

 

K.            Debtor will at all times during normal business hours allow
Secured Party or its agents to examine and inspect the Collateral, as well as
Debtor’s books and records relating thereto, and to make extracts and copies of
them.

 

L.            Debtor will report, in a form reasonably satisfactory to Secured
Party, such information as Secured Party may reasonably request regarding the
Collateral; such reports shall be for such periods, shall reflect Debtor’s
records as of such times and shall be rendered with such frequency as Secured
Party may reasonably designate. All information heretofore or hereafter
furnished by Debtor to Secured Party is or will be true and correct in all
material respects as of the date with respect to which such information is or
will be furnished.

 

M.            Debtor shall not become a party to any restructuring of its form
of business or participate in any consolidation, merger, liquidation or
dissolution without Secured Party’s prior written consent.

 

N.            Debtor will not change Debtor’s name or state of organization.

 

O.            Debtor is not in violation of any applicable federal, municipal or
county statute, regulation or ordinance that may materially and adversely affect
its business, property, assets, operations or conditions, financial or
otherwise, and Debtor has obtained and shall maintain in effect all federal,
state and local licenses and permits necessary to conduct its business
including, but not limited to, any environmental matters relating to the
remediation of contaminated property or the removal of hazardous materials or
otherwise, except where the failure to maintain such licenses and permits could
not reasonably be expected to materially and adversely affect the business,
assets, results of operations, condition (financial or otherwise) or property as
a whole of Debtor.

 

- 8 -

 

 

P.            Debtor hereby irrevocably appoints Secured Party as Debtor’s true
and lawful attorney-in-fact, with full power and authority and in the place and
stead of Debtor and in the name of Debtor or otherwise, from time to time after
the occurrence and continuance of an Event of Default, in Secured Party’s
discretion, to take any action and to execute any instrument that Secured Party
may deem necessary or desirable to accomplish the purposes of this Agreement;
including, without limitation, to receive, endorse and collect all instruments
made payable to Debtor representing any distribution in respect of the
Collateral or any part thereof and to give full discharge for the same; to ask,
demand, collect, sue for, recover, compromise, receive and give acquittance and
receipt for monies due and to become due under or in connection with the
Collateral; to obtain and adjust insurance covering the Collateral; to receive,
endorse and collect any drafts or other instruments and documents in connection
therewith; and to file any claims or take any action or institute any
proceedings that Secured Party may deem to be necessary or desirable for the
collection thereof, provided, however, that unless an Event of Default has
occurred and is continuing, Secured Party may act as such attorney-in-fact only
with respect to signing and recording financing and continuation statements
under the Uniform Commercial Code.

 

Q.            Debtor agrees that from time to time, at the expense of Debtor, it
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be reasonably necessary or desirable, or that
Secured Party may reasonably request, in order to perfect and protect any
pledge, assignment or security interest granted or purported to be granted by
Debtor under this Agreement or to enable Secured Party to exercise and enforce
its rights and remedies hereunder with respect to any Collateral. Debtor hereby
authorizes Secured Party to file one or more financing or continuation
statements, and amendments thereto, relating to all or any part of the
Collateral. A photocopy or other reproduction of this Agreement or any Financing
Statement covering the Collateral or any part thereof shall be sufficient as a
Financing Statement where permitted by law. Debtor will furnish to Secured Party
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with such Collateral as
Secured Party may reasonably request, all in reasonable detail.

 

R.            Upon Secured Party’s request, Debtor shall deliver all stock
certificates evidencing Debtor’s interest in any corporation (together with duly
executed stock powers for each of the same) and all certificates evidencing
Debtor’s interest in any limited liability company or partnership (together with
executed powers for each such certificate), which interests constitute
investment property under the Uniform Commercial Code, and upon Secured Party’s
request, Debtor shall promptly (i) deliver to Secured Party possession all
notes, instruments or warrants (together with any necessary endorsements) owned
by Debtor; or (ii) enter into one or more control (or similar) agreement(s) with
Secured Party and any applicable securities intermediary or depository with
respect to any security entitlements or other investment property, or any
deposit account, of Debtor, in the case of each of clauses (i) and (ii) above,
in a form satisfactory to Secured Party. All stock certificates, other
certificates and other Collateral delivered to Secured Party pursuant to clause
(i) in the preceding sentence, and all other investment property and deposit
accounts which are the subject of a control (or similar) agreement entered into
pursuant to clause (ii) in the preceding sentence (collectively, the “Investment
Collateral”).

 

- 9 -

 

 

S.            Except as otherwise provided in this Section 4.R, Debtor shall
continue to collect, at its own expense, all amounts due or to become due to
Debtor in respect of any Accounts. In connection with such collections, Debtor
may take (and, at Secured Party’s direction, shall take) such action as Debtor
or Secured Party may reasonably deem necessary or advisable to enforce
collection of such Accounts; provided, however, that Secured Party shall have
the right at any time, upon the occurrence and during the continuance of an
Event of Default, to notify the obligors under Accounts of the assignment of
such Accounts to Secured Party and to direct such obligors to make payment of
all amounts due or to become due to Debtor thereunder directly to Secured Party
and, upon such notification and at the expense of Debtor, to enforce collection
of any such Accounts, and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as Debtor might have done.
After receipt by Debtor of the notice from Secured Party referred to in the
proviso to the preceding sentence, (i) all amounts and proceeds (including
instruments) received by Debtor in respect of the Accounts shall be received in
trust for the benefit of Secured Party hereunder, shall be segregated from other
funds of Debtor and shall be forthwith paid over to Secured Party in the same
form as so received (with any necessary endorsement); and (ii) Debtor shall not
adjust, settle or compromise the amount or payment of any such Account, release
wholly or partly any obligor thereof, or allow any credit or discount thereon.

 

T.            So long as no Event of Default has occurred and is continuing,
Debtor shall be entitled to receive and retain any and all dividends, interest
and other distributions paid in respect of investment property that is
Collateral; provided, however, that any and all (i) dividends, interest and
other distributions paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, such Collateral; (ii) dividends and other
distributions paid or payable in cash in respect of such Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in-surplus; and (iii) cash
paid, payable or otherwise distributed in respect of principal of, or in
redemption of, or in exchange for, such Collateral, shall be forthwith delivered
to Secured Party to hold as Collateral and shall, if received by Debtor, be
received in trust for the benefit of Secured Party, be segregated from the other
property or funds of Debtor and be forthwith delivered to Secured Party as
Collateral in the same form as so received (with any necessary endorsement).

 

U.            If from time to time after the date of this Agreement any
Commercial Tort Claim accrues to Debtor or Debtor discovers it has any
Commercial Tort Claim, then Debtor will promptly, and in any case within fifteen
(15) calendar days, execute and deliver to Secured Party one or more duly
completed and executed addenda to this Agreement in the form attached hereto as
Exhibit D describing such Commercial Tort Claim.

 

5.            REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants,
except as set forth on the Disclosure Schedule, which exceptions shall be deemed
to be part of the representations and warranties made hereunder, that the
following representations are true and complete as of the date hereof:

 

A.           Debtor has the right and power and is duly authorized, to enter
into and perform its Obligations hereunder, and Debtor’s execution, performance
and delivery of this Agreement does not and will not conflict with the
provisions of any statute, regulation, ordinance or rule of law, or violate or
contravene any provision of the certificate of formation, by-laws or any other
organizational document of Debtor.

 

- 10 -

 

 

B.            Debtor owns all right, title and interest to the Collateral, free
and clear of any security interest or other encumbrance of any kind, except for
the security interests created by the Credit Agreement, this Agreement or
another Loan Document or permitted under the Loan Documents. There are no
actions, suits, investigations, claims, or proceedings threatened, pending, or
in progress relating in any way to the Collateral.

 

C.            Except to the extent that Secured Party must take possession of
Collateral to perfect the security interest granted pursuant to this Agreement,
all filings and other actions necessary or desirable to perfect and protect the
security interest in the Collateral created under this Agreement have been or
will be (in the case of Financing Statements to be filed in connection herewith,
it being understood that Secured Party may file the same on or after the date
hereof) duly made or taken and are or will be in full force and effect; and this
Agreement creates in favor of Secured Party a valid and, together with such
filings, when effected, and other actions, perfected first priority security
interest in the Collateral subject only to the security interest or liens
permitted hereunder, securing the payment of the Obligations to the extent such
first priority security interest can be perfected by filing a UCC-1 Financing
Statement (except that in order for Secured Party’s liens on certain investment
property, including, without limitation, any Investment Collateral, to maintain
its first priority status or, in the case of a deposit account, to be perfected,
Secured Party and Debtor may need to take the actions contemplated in Section
5.R).

 

D.            No consent of any other individual, partnership, corporation
(including a business trust), joint stock company, trust, unincorporated
association, joint venture, limited liability company or other entity, or a
government or any political subdivision or agency thereof (each of the foregoing
a “Person”) and no authorization, approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or other third
party is required either (i) for the grant by Debtor of the pledges, assignments
and security interests granted by this Agreement or for the execution, delivery
or performance of this Agreement by Debtor; (ii) for the perfection or
maintenance of the pledges, assignments and security interests created under
this Agreement in favor of Secured Party (including the first priority nature of
such pledges, assignments or security interests), except for the filing of
financing and continuation statements under the Uniform Commercial Code; or
(iii) for the exercise by Secured Party of the remedies in respect of the
Collateral pursuant to this Agreement.

 

E.            Debtor’s state of organization is as set forth in the preamble of
this Agreement. Debtor is a company duly formed, validly existing, and in good
standing under the laws of its state of organization.

 

F.            Debtor’s exact legal name is as set forth in the preamble of this
Agreement.

 

- 11 -

 

 

6.RIGHTS AND REMEDIES.

 

A.           Upon the occurrence and during the continuance of any Event of
Default, Secured Party shall have all rights and remedies provided by law,
including but not limited to those of a secured party under the Local UCC, in
addition to the rights and remedies provided herein or in the Loan Documents and
Secured Party may, in its sole discretion, require Debtor to assemble the
Collateral and make it available to Secured Party at a place to be designated by
Secured Party that is reasonably convenient to Debtor and Secured Party, and
without notice except as specified below, dispose of the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Secured
Party’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as Secured Party may deem commercially reasonable. If
notice of disposition of Collateral is required by law, ten (10) days prior
notice by Secured Party to Debtor designating the time and place of any public
sale or the time after which any private sale or other intended disposition of
Collateral is to be made shall be deemed to be reasonable notice thereof.
Secured Party shall not be obligated to make any sale of Collateral regardless
of notice of sale having been given. Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Upon the sale of Collateral at any public or
private sale, Secured Party may credit bid and purchase (as determined by
Secured Party in its sole discretion) all or any portion of the Collateral. In
the event Secured Party institutes an action to recover any Collateral or seeks
recovery of any Collateral by way of a prejudgment remedy in an action against
Debtor, Debtor waives the posting of any bond which might otherwise be required.
All Secured Party’s rights and remedies shall be cumulative and none are
exclusive.

 

B.            All cash proceeds received by Secured Party in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of Secured Party, be held by Secured Party as collateral
for, and/or then or at any time thereafter applied in whole or in part by
Secured Party against, all or any part of the Obligations in such order as
Secured Party shall elect. Any surplus of such cash or cash proceeds held by
Secured Party and remaining after payment in full of all the Obligations shall
be paid over to Debtor or to whomsoever may be lawfully entitled to receive such
surplus.

 

C.            Secured Party may exercise any and all rights and remedies of
Debtor under or in respect of the Collateral.

 

D.            Upon the occurrence and during the continuance of any Event of
Default, all payments received by Debtor under or in respect of the Collateral
shall be received in trust for the benefit of Secured Party, shall be segregated
from other funds of Debtor and shall be forthwith paid over to Secured Party in
the same form as so received (with any necessary endorsement).

 

7.SECURED PARTY MAY PERFORM.

 

A.           Whether or not an Event of Default shall have occurred, if Debtor
fails to perform any agreement contained herein, Secured Party may, in its sole
discretion, itself perform, or cause performance of, such agreement, and the
reasonable expenses of Secured Party incurred in connection therewith shall be
Obligations and shall be payable by Debtor under Section 8.C or otherwise. The
powers conferred upon Secured Party hereunder are solely for the protection of
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers.

 

- 12 -

 

 

B.            Except for the safe custody of any Collateral in its possession
and the accounting for monies actually received by it hereunder, Secured Party
shall have no duty as to any Collateral, whether or not Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. Secured Party shall be deemed to have exercised reasonable care
in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which Secured Party
accords its own property.

 

8.INDEMNITY EXPENSES.

 

A.            Debtor agrees to indemnify and hold harmless Secured Party and
each of its Affiliates, officers, directors, employees, agents and advisors
(each an “Indemnified Party”) from and against any and all claims, losses and
liabilities arising out of or in connection with or by reason of this Agreement
or any of the transactions contemplated herein, except to the extent such
claims, losses or liabilities result from such Indemnified Party’s gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction.

 

B.            Debtor hereby agrees not to assert any claim against any
Indemnified Party, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to this
Agreement or the other Loan Documents.

 

C.            Debtor will, upon demand, pay to each applicable Indemnified Party
the amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that such Indemnified
Party may incur in connection with (i) the administration of this Agreement;
(ii) the custody, preservation, use or operation of, or the sale of, collection
from or other realization upon, any of the Collateral; (iii) the exercise or
enforcement of any of the rights of such Indemnified Party hereunder and under
the other Loan Documents; (iv) the failure by Debtor to perform or observe any
of the provisions hereof; or (v) any action by Secured Party under Section 7.A.

 

9.           AMENDMENTS; WAIVERS. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by Debtor herefrom, shall in any
event be effective unless the same shall be in writing and signed by Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
Secured Party to exercise, and no delay in exercising any right hereunder, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.

 

10.         NOTICES. All notices, consents, requests, approvals, demands, or
other communication by any party to this Agreement must be in writing and shall
be deemed to have been validly served, given, or delivered: (a) upon the earlier
of actual receipt and three (3) Business Days after deposit in the U.S. mail,
first class, registered or certified mail return receipt requested, with proper
postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next Business Day for the recipient); (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be sent to Secured
Party, addressed to it and sent to the address, facsimile number or email
address as follows: if to Secured Party, c/o Perkins Coie LLP, 30 Rockefeller
Plaza, 22nd Floor, New York, New York 10112-0015, Attention: Richard T. Ross,
Esq., with a copy to Perkins Coie LLP, 4 Embarcadero Center, Suite 2400, San
Francisco, California 94111, Attention: Teresa M. Tate, Esq., and if to Debtor,
addressed to Debtor at the address of Debtor set forth on Exhibit A, or at such
other address as shall be designated by such party in a written notice to each
other party complying as to delivery with the terms of this Section.

 

- 13 -

 

 

11.          CONTINUING SECURITY INTEREST; ASSIGNMENT UNDER THE NOTE. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the indefeasible payment in full
in cash of the Obligations; (b) be binding upon Debtor, its successors and
assigns; and (c) inure, together with the rights and remedies of Secured Party
hereunder, to the benefit of Secured Party and its respective successors,
transferees and assigns. Without limiting the generality of the foregoing clause
(c), Secured Party, upon the compliance with the requirements therefor set forth
in the Credit Agreement, may assign or otherwise transfer all or any portion of
its rights and obligations under the Note, Pledge and Security Agreements (each
as defined in the Credit Agreement) or any or all of the other Loan Documents to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Secured Party in this Agreement or
otherwise.

 

12.           TERMINATION. Upon the payment in full in cash of the Obligations,
the pledge, assignment and security interest granted hereby shall terminate and
all rights to the Collateral shall revert to Debtor. Upon any such termination,
Secured Party will, at its own expense, provide a termination of any fixture
filings filed in connection with the Collateral and return any Collateral to
Debtor and, at Debtor’s expense, execute and deliver to Debtor such additional
documents as Debtor shall reasonably request to evidence such termination.

 

13.SECURITY INTEREST ABSOLUTE.

 

A.           The obligations of Debtor under this Agreement are independent of
the Obligations of Debtor under or in respect of the Loan Documents, and a
separate action or actions may be brought and prosecuted against Debtor to
enforce this Agreement, irrespective of whether any action is brought against
Debtor or whether Debtor is joined in any such action. All rights of Secured
Party and the pledge, assignment and security interest hereunder, and all
obligations of Debtor hereunder, shall be irrevocable, absolute and
unconditional irrespective of, and Debtor hereby irrevocably waives (to the
maximum extent permitted by applicable law) any defenses it may now have or may
hereafter acquire in any way relating to, any or all of the following:

 

(i)            Any lack of validity or enforceability of any Loan Document or
any other agreement or instrument relating thereto;

 

(ii)           Any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations under or in respect of the Loan
Documents or any other amendment or waiver of or any consent to any departure
from any Loan Document, including, without limitation, any increase in the
Obligations resulting from the extension of additional credit to Debtor or
otherwise;

 

- 14 -

 

 

(iii)           Any taking, exchange, release or non-perfection of any
Collateral or any other collateral, or any taking, release or amendment or
waiver of or consent to departure from any guaranty, for all or any of the
Obligations;

 

(iv)           Any manner of application of any Collateral or any other
collateral, or proceeds thereof, to all or any of the Obligations so long as
such application is permitted by this Agreement, or any manner of sale or other
disposition of any Collateral or any other collateral for all or any of the
Obligations under or in respect of the Loan Documents or any other assets of
Debtor so long as such sale or other disposition is permitted by applicable law;

 

(v)           Any change, restructuring or termination of the organizational
structure or existence of Debtor;

 

(vi)          Any failure of Secured Party to disclose to Debtor any information
relating to the business, condition (financial or otherwise), operations,
performance, assets, nature of assets, liabilities or prospects of Debtor now or
hereafter known to Secured Party (Debtor waiving any duty on the part of Secured
Party to disclose such information); or

 

(vii)         Any failure of any other Person to execute this Agreement or any
other Loan Document, guaranty or agreement or the release or reduction of
liability of Debtor with respect to the Obligations.

 

B.           This Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Obligations is
rescinded or must otherwise be returned by Secured Party or by any other Person
upon the insolvency, bankruptcy or reorganization of Debtor or otherwise, all as
though such payment had not been made.

 

14.MISCELLANEOUS.

 

A.           Any failure or delay by Secured Party to require strict performance
by Debtor of any of the provisions, warranties, terms and conditions contained
herein or in any other agreement, document or instrument shall not affect
Secured Party’s right to demand strict compliance and performance therewith, and
any waiver of any default shall not waive or affect any other default, whether
prior or subsequent thereto, and whether of the same or of a different type.
None of the warranties, conditions, provisions and terms contained herein or in
any other agreement, document or instrument shall be deemed to have been waived
by any act or knowledge of Secured Party, its agents, officers or employees;
such a waiver may be effected only by an instrument in writing, signed by an
officer of Secured Party, directed to Debtor and specifying such waiver.

 

B.            This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all taken together, constitute one Agreement.

 

C.            This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to its rules of conflict
of law, except Section 5-1401 of the New York General Obligations Law.

 

- 15 -

 

 

D.            Debtor hereby irrevocably submits to the nonexclusive jurisdiction
of any New York State or Federal court sitting in the County of New York over
any suit, action, or proceeding arising out of or relating to this Agreement or
any Loan Document, and Debtor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, the service
of process in any such suit, action, or proceeding in any New York State or
Federal court sitting in the County of New York may be made by certified or
registered mail, return receipt requested, or overnight mail with a reputable
national carrier, directed to the Debtor at the address indicated in
Paragraph 11, and service so made shall be complete (5) days after the same
shall have been so mailed (one day in case of an overnight mail service).

 

E.             EACH OF DEBTOR AND SECURED PARTY HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY DEBTOR AND SECURED PARTY, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. DEBTOR AND SECURED PARTY ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.

 

F.            DEBTOR HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES, IN CONNECTION
WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON BEHALF OF SECURED PARTY
UNDER THIS AGREEMENT, ANY AND EVERY RIGHT BORROWER MAY HAVE TO (I) INJUNCTIVE
RELIEF; (II) INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN COMPULSORY
COUNTERCLAIMS); AND (III) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE
SUIT, ACTION OR PROCEEDING.

 

G.            In the event any section or provisions hereunder is or shall come
into conflict with any section or provision of the Note or the Credit Agreement,
the Note or the Credit Agreement (as applicable) shall control.

 

H.            This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the parties; provided, however, that no party may
assign or transfer its interest hereunder or thereunder.

 

I.             Oral agreements or commitments to loan money, extend credit or
forbear from enforcing repayment of a debt, including promises to extend or
renew such debt are not enforceable. To protect you (borrower(s)) and us
(creditor) from misunderstanding or disappointment, any agreements we reach
covering such matters are contained in this writing, which is the complete and
exclusive statement of the agreement between us, except as we may later agree in
writing to modify it.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 16 -

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
on the date written above.

 

  CROSSROADS SYSTEMS (TEXAS), Inc.   a Texas corporation         By:    /s/
Richard K. Coleman, Jr.         Name:         Richard K Coleman, Jr        
Title:         Interim President and CEO

 



[Signature Page to Crossroads (Texas) Security and Guaranty Agreement]



 

 

 

 

EXHIBIT A

 

DEBTOR’S ADDRESS FOR NOTICES

If to Debtor to:

 

Crossroads Systems (Texas), Inc., a Texas corporation

11000 North Mopac Expressway

Austin, Texas 78759

Attn: President

Phone: (512) 349-0300

Fax: (512) 349-0304

Email: rcoleman@crossroads.com

 

With a copy (which shall not constitute Notice to Debtor) to:

 

Hunton & Williams LLP

1445 Ross Avenue, Suite 3700

Dallas, Texas 75202

Attn: Ronald D. Rosener, Esq.

Phone: (214) 468-3372

Fax: (214) 740-7164

Email: rrosener@hunton.com

 



[Exhibit A to Crossroads (Texas) Security and Guaranty Agreement]



 

 

 

 

EXHIBIT B

 

LOCATION OF DEBTOR’S PRIMARY BUSINESS LOCATION

 

Crossroads Systems (Texas), Inc., a Texas corporation

11000 North Mopac Expressway
Austin, Texas 78759
Attn: President

Phone: (512) 349-0300
Fax: (512) 349-0304
Email: rcoleman@crossroads.com

 



[Exhibit B to Crossroads (Texas) Security and Guaranty Agreement]



 

 

 

 

EXHIBIT C

 

SCHEDULE OF COMMERCIAL TORT CLAIMS

 

[None.]

 



[Exhibit C to Crossroads (Texas) Security and Guaranty Agreement]



 

 

 

 

EXHIBIT D

 

Addendum No. __ to Security Agreement

 

This Addendum is made as of _____________, 20__, with respect to that certain
Security and Guaranty Agreement (the “Security Agreement”) previously entered
into as of July 22, 2013, Crossroads Systems (Texas), Inc., a Texas corporation
(“Debtor”) in favor of Fortress Credit Co LLC, a Delaware limited liability
company (“Secured Party”). Any term used with initial letters capitalized in
this Addendum and not defined in this Addendum will have the same meaning as in
the Security Agreement. Debtor and Secured Party agree as follows:

 

1.              Relation to Security Agreement. This Addendum constitutes a part
of and is hereby incorporated into the Security Agreement. The Security
Agreement is hereby amended to add all New Collateral (as defined below) to the
definition of Collateral.

 

2.              Grant of Security Interest. Debtor hereby grants Secured Party a
security interest in the following commercial tort claim or claims
(collectively, “New Collateral”):

 

    If action or proceeding filed: Tortfeasor(s) Cause(s) of Action Jurisdiction
Case Number                

 

4.              Representation and Warranty. Debtor represents and warrants that
there are no Commercial Tort Claims that as of this date Debtor intends or is
likely to or could assert that do not constitute Collateral under the Security
Agreement, as amended hereby.

 

5.              Continuing Obligations Under Paragraph 5.V of the Security
Agreement. Debtor acknowledges that the obligation to supply additional addenda
to the Secured Party for other Tort Claims is continuing in nature.

 

The parties have executed this Amendment as of the date first set forth above.

 

  Debtor:         Crossroads Systems (Texas), Inc.         By           Name    
      Title  

 



[Exhibit D to Crossroads (Texas) Guaranty Security Agreement]



 

 

 

 

EXHIBIT E

 

DISCLOSURE SCHEDULE

See attached.

 



[Exhibit E to Crossroads IP I, L.P. Guaranty Security Agreement]



 

 

